DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 28
Step 1: The claim recites a method, therefore, it falls into category of a method.

Step 2A: The claims, inter alia:
the user step by step to input into the FSTP expert system the comprising claimed invention/technical teaching, said claimed invention/technical teaching comprising at least one fundamental formal fact described in a disclosure level (D-level) presentation, and the reference set; (This limitation encompasses, under its broadest reasonable interpretation in light of the specification, the mental process a user reading a claimed invention specification and entering data.)

the user to convert the at least one fundamental formal fact from the disclosure level to a binary-level ("B-level") presentation (This limitation encompasses, under its broadest reasonable interpretation in light of the specification, the mental process a user changing the format of data.)

the user to input into the FSTP expert system an explanation why the fundamental formal fact of the B-level is based on at least one independent binary concept, (This limitation encompasses, under its broadest reasonable interpretation in light of the specification, the mental process a user thinking of reasons and recording it.)

prompting the user to input into the FSTP expert system a plurality of data entries, said plurality of data entries comprising an Anticipates-Notanticipates- Contradicts ("ANC") matrix representative of the claimed technical teaching in comparison with the reference set; (This limitation encompasses, under its broadest reasonable interpretation in light of the specification, the mental process a user or examiner reading a claimed invention and prior art references and comparing what the prior art reference disclose that is claimed in the claimed invention and recording it, which can do by pen and paper.)

the user to input into the FSTP expert system an explanation for any of the entries of the Anticipates-Notanticipates-Contradicts matrix; (This limitation encompasses, under its broadest reasonable interpretation in light of the specification, the mental process a user thinking of reasons and recording it, which can be done by pen and paper.)

deriving from the Anticipates-Notanticipates-Contradicts matrix a line ("I") wherein the plurality of elements underlying the prior art technical teaching have minimal anticipation deficit as to the plurality of elements underlying the claimed technical teaching; (This limitation encompasses, under its broadest reasonable interpretation in light of the specification, the mental process wherein a user looks at each prior art to 

prompting the user to input into the FSTP expert system an explanation of why the plurality of elements underlying the prior art invention/technical teaching has minimal anticipation deficit as to the plurality of elements underlying the claimed invention/technical teaching, the explanation comprising why the claimed invention's/technical teaching's semantic height over the reference set is the sum of all minimal anticipation deficits of the plurality of elements underlying the prior art 3Application No. 13/608,543 invention/technical teaching as to the plurality of elements underlying the claimed invention/technical teaching; (This limitation encompasses, under its broadest reasonable interpretation in light of the specification, the mental process a user thinking of reasons for the user’s findings and recording it, which can be done by pen and paper.)

the user to input into the FSTP expert system an indication/explanation as to which of the anticipation deficiencies of the plurality of elements underlying the prior art invention/technical teaching as to the plurality of elements underlying the claimed invention/technical teaching must not be counted due to patent monopoly grant pragmatics, which represents in a patent system the underlying socio/economic principles (This limitation encompasses, under its broadest reasonable interpretation in light of the specification, the mental process a user or examiner reading a claimed invention claims and determining that claims are preemptive and should not be considered for being patentable.)

deriving a pragmatic height of the claimed invention/technical teaching over the reference set, the pragmatic height comprising the minimum number of independent ideas to be invested into creating it and patenting it when starting from the reference set prior art documents, the pragmatic height derived by subtracting from the claimed invention/technical teaching's semantic height over the reference set the received input indicative of which of the anticipation deficiencies of the plurality of elements underlying the prior art invention/technical teaching as to the plurality of elements underlying the claimed invention/technical teaching must not be counted, thereby the pragmatic height of a claimed invention accounting for two factors affecting the patentability of the claimed invention, comprising both the non-obviousness of the claimed invention over the prior art and the socio/economic principles of a patent system; (This limitation encompasses, under its broadest reasonable interpretation in light of the specification, the mental process of a user determined which claim limitations or ideas are not disclosed in the prior art and are not preemptive or judicial exceptions and counting them.)

At least the pragmatic height is based on a decomposition of the at least one fundamental formal fact, the decomposition comprising a biconditional statement as between the at least one fundamental formal fact and one or more attributes of the B-Level presentation for the at least one fundamental formal form that proves the at least one fundamental formal fact, and (This limitation encompasses, under its broadest reasonable interpretation in light of the specification, the mental process of a user taking a statement and breaking into parts and finding equivalents.)

evaluates the reference set to determine whether the reference set comprises one or more attributes respectively comprising any one or more of (a) one or more properties implied by the plurality of elements underlying the claimed invention/technical teaching and (b) application of irrelevant technical knowledge with respect to the plurality of elements underlying the claimed invention/technical teaching, as determined by a person of skill in art to which the plurality of elements underlying the claimed invention/technical teaching pertains, and (This limitation encompasses, under its broadest reasonable interpretation in light of the specification, the mental process a user reading prior art references to determine if it discloses any claimed limitations of a claimed invention or where it is irrelevant.)

in response to an affirmative determination that the reference set comprises the attribute (a) and/or the attribute (b), presents the attribute (a) and/or the attribute (b) to the user for determination by the user whether the attribute (a) and/or the attribute (b) should be included in forming the received input that is subtracted from the claimed invention/technical teaching's semantic height over the reference set when deriving, by the computer, the pragmatic height. (This limitation encompasses, under its broadest reasonable interpretation in light of the specification, the mental process of user making a decision based on a number or information that is presented.)

	Step 2A Prong 2:
This judicial exception is not integrated into a practical application. Aside from the limitations above, the claim recites:
(1) automatically prompting a user to enter data or perform a step 

(3) in response to a determination of attribute (a) and/or (b) being present, presenting attribute (a) and/or (b) to the user.

This does not integrate the judicial exception into a practical application because (1) is insignificant extra-solution activity of data gathering, (2) is user of a generic computer to execute an abstract idea and (3) is insignificant post-solution activity of displaying or presenting data to a user.

Step 2B:
	
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The addition elements of the claim of (1) a computer with a processor and memory and (2) storing and retrieving pragmatic height, semantic height and all input data do not amount to significantly more. The reason being is that (1) is merely stating that judicial exception is to be applied on a generic computer which is not significantly more as state in MPEP 2106.05(b); and (2) storing and retrieving data is insignificant as set forth in MPEP 2106.05(d)(II) (Berkheimer evidence: Versata Dev.). The addition limitations of claims of claim are: 
whereby the claimed invention/technical teaching comprises a plurality of underlying elements ("X.n"), referred to as fundamental facts of the claimed invention/technical teaching, the underlying elements being disclosed by a disclosure document ("document.p");  



whereby the prior art inventions/technical teachings comprise a plurality of underlying peer elements ("Xi"), referred to as peer fundamental formal facts of the prior art invention/technical teaching;  

said claimed invention/technical teaching comprising at least one fundamental formal fact described in a disclosure level (D-level) presentation, and the reference set;  

wherein the binary-level comprises a presentation of all technical distinctions between fundamental formal facts of the claimed invention's technical teachings and the reference set; 

wherein a concept comprises a universe of a set of values and wherein a concept is binary if the universe consists of true and false values;  

thereby the pragmatic height of a claimed invention accounting for two factors affecting the patentability of the claimed invention, comprising both the non-obviousness of the claimed invention over the prior art and the socio/economic principles of a patent system.





In regards to the dependent claims:

Claim 29. The method of claim 28, wherein the Anticipates- Notanticipates-Contradicts matrix comprises at least one Anticipation Combination ("AC") with at least one peer fundamental formal fact of the prior art invention/technical teaching, wherein the at least one peer fundamental formal fact is identified by searching for and determining terms in the prior art technical teachings that correspond to and potentially anticipate a fundamental formal fact of the claimed invention/technical teaching. (This amounts to a mental process of a user comparing two 2 documents to determine if one discloses the claims of the other.)

Claim 30. The method of claim 29, wherein the at least one anticipation combination is contradiction-free, element integrity preserving or as given by a national law system ("NLS"). (This is a mental process of a user determining if a prior art reference contradicts the claimed invention which a mental decision.)

Claim 31. The method of claim 28, wherein at least one of the steps in the method is executed interactively by one of the user of the FSTP expert system and automatically by the FSTP expert system. (This is use of a generic computer to execute an abstract idea.)



Claim 33. The method of claim 29 wherein all possible anticipation combinations are maintained in the database for enabling an exhaustive search of the database to respond to a query. (This is storing and retrieving data is insignificant post-solution activity.)

	Claim 34-39 is the computer program product embodiment of claims 28-33 with similar limitations and are rejected under 101 for being an abstract idea using same reasoning found in claims 28-33. 

Claim 40-45 is the system embodiment of claims 28-33 with similar limitations and are rejected under 101 for being an abstract idea using same reasoning found in claims 28-33.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 28-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 28, 34 and 40 all contain new matter as they cite “At least the pragmatic height is based on a decomposition of the at least one fundamental formal fact, the decomposition comprising a biconditional statement as between the at least one fundamental formal fact and one or more attributes of the B-Level presentation for the at least one fundamental formal fact that proves the at least one fundamental formal fact,” from searching the specification there is no mention of pragmatic height being dependent or based on decomposition of fundamental facts, wherein decomposition of the fundamental facts comprises a biconditional statement. As such this is found to be new matter.

Claims 28-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
When determining that the enablement requirement has not been met, the factors to be considered include but are not limited to:
1. the breadth of the claims
2. the nature of the invention,
3. The state of the prior art,
4. The level of one of ordinary skill,
5. The level of predictability in the art,
6. The amount of direction provided by the inventor,

8. The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims cites “decomposition of the at least one fundamental formal fact, the decomposition comprising a biconditional statement as between the at least one fundamental formal fact and one or more attributes of the B-Level presentation for the at least one fundamental formal fact that proves the at least one fundamental formal fact”. However the specifications fails to give any directions on how a person or computer would take a fundamental fact and decompose it into a itself (at least one fundamental formal fact) and a attributes of the B-level presentation in the form a conditional state. Its not clear how something is decomposed into itself and a B-level attribute. In addition there is not directions or instructions on how or what exactly is meant or needed for a the biconditional statement to “prove” the fundamental fact. The only support for the decomposing a fundamental fact into a biconditional statement is found in para. [0477] of the applications publication and it doesn’t no prove any instructions on how this accomplished but merely states it done. When considering the claims and the wands factors the examiner finds that claims and specification lack any direction, instructions, or examples  on how the above limitation is accomplished, it does not meet wands factor 6 and 7 and without adequate instructions, directions, and working examples it would require under experimentation (Wands factor 8) for one to make or use the invention. As such the examiner rejections the claims for lack of enablement. 


The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claims 28, 34 and 40, the phrase "At least the pragmatic height is based on a decomposition of the at least one fundamental formal fact, the decomposition comprising a biconditional statement as between the at least one fundamental formal fact and one or more attributes of the B-Level presentation for the at least one fundamental formal fact that proves the at least one fundamental formal fact" renders the claim indefinite because it is unclear what the limitation means or what is needed.  It is not clear how a biconditional statement is used or related to finding the pragmatic height. The specification does not give any instructions or specification or explanation how the biconditional statement is used to find pragmatic height, nor how a one fundamental fact is decomposed into a biconditional statement. As it is not clear what the applicant is trying to claim in this limitation, it is found to be indefinite.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 28-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Szygenda et al. (Szygenda et al.: US 20080086507) and further in view of Manual of Patent Examining Procedure (Manual of Patent Examining Procedure Eighth Edition, Revision 1, (MPEP)).

In regards to claim 28, Szygenda et al. discloses a computer-implemented method for enabling partial automation of a computer-based Facts Screening And Transforming Processor ("FSTP") expert system, the method performing an analysis of a claimed invention (Cl) and its respective technical teaching (TT.p) over a reference set ("RS") of prior art documents ("document.i”) and prior art inventions and their respective technical teachings ("TT.i") underlying the prior art documents: 

whereby the claimed invention/technical teaching comprises a plurality of underlying elements ("X.n"), referred to as fundamental facts of the claimed invention/technical teaching, the underlying elements being disclosed by a disclosure document ("document.p"); whereby the prior art inventions/technical teachings disclosed by the prior art documents are considered as peer to the claimed invention/technical teaching;whereby the prior art inventions/technical 

whereby the method comprises the steps of:



automatically prompting the user to convert the at least one fundamental formal fact from the disclosure level to a binary-level ("B- level") presentation and to input it into the FSTP expert system, wherein the binary-level comprises a presentation of all technical distinctions between fundamental formal facts of the claimed invention’s technical teachings and the reference set  (Szygenda et al. paragraph [0043] teaches wherein the user can make criteria that only accepts exact-match occurrences (D-level), or may loosen match constraints to allow differences in number, tense, misspellings, alternative spellings, synonyms, or other differences as desired (wherein anything that is not an exact-match is a B-level.))

automatically prompting the user to input into the FSTP expert system an explanation why the fundamental formal fact of the B-level is based on at least one independent binary concept, wherein a concept comprises a universe of a set of values and wherein a concept is binary if the universe consists of true and false values (Szygenda et al. paragraph 100 teaches a user my can be reviewed, approved, edit, or enter reasons for facts into the system, Also see figures 12 and 13 wherein there is a Y and N for when claim limitations are present or not in the prior art.)



automatically prompting the user to input into the FSTP expert system and explanation for any of the entries of the Anticipates- Notanticipates-Contradicts matrix; (Szygenda et al. paragraph 100 teaches the systems can determine if two references for a motivation for combining. This reason can be reviewed, approved, or entered by user. It also teaches an “N” indicating that references do not contain all the key elements of a claim, this alone is an explanation for anticipation deficiency.)

a computer -based on the FSTP expert system- automatically deriving from the Anticipates-Notanticipates-Contradicts matrix a line ("I") wherein the plurality of elements underlying the prior art technical teaching have minimal anticipation deficit as to the plurality of elements underlying the claimed technical teaching; (Examiner interprets the claim to mean that the minimal anticipation deficit means that either all the elements are covered by the prior art or that a minimal number is not covered. Szygenda et al. figures 13-15 shows wherein anticipation combinations were derived and the minimal anticipation is found to cover n elements or limitations.)



automatically prompting the user to input into the FSTP expert system an indication/explanation as to which of the anticipation deficiencies of the plurality of elements underlying the prior art invention/technical teaching as to the plurality of elements underlying the claimed invention/technical teaching must not be counted due to patent monopoly grant pragmatics, which represents in a patent system the underlying socio/economic principles;  (Szygenda et al. does not explicitly disclose a pmgp (pragmatics), however it would have easily computed by the system of a user, as the system has already found what claims each prior art covers, and even a motivation for combination. The pragmatic height is simply how many claims or limitations the combination of references does not cover. For example in figure 15 it shows that claim 4 is not completely covered by both references that would be a pragmatic height of 1. Also paragraph 100 teaches user entering information, and paragraph [0043] teaches system prompting user for review wherein refinements can be made.)


a computer -based on the FSTP expert system- storing all received input and generated data into the database; and a computer -based on the FSTP expert system- automatically retrieving the claimed invention's automatically computed semantic and pragmatic heights over the reference set as well as the stored explanations and automatically conveying it to a FSTP expert system user for facilitating making a decision about the claimed invention's/technical teaching's non-obviousness over the reference set wherein at least the pragmatic height is based on a decomposition of the at least one fundamental formal fact, the decomposition comprising a for the at least one fundamental formal fact that proves the at least one fundamental formal fact (Szygenda et al. paragraph [0037] teaches the system for saving and displaying any of the items for the user to review, thus it would be simple to display both semantic height and pragmatic height for the user to review. Also given the 112 rejection above the examiner interprets the limitation to mean that a claim or statement (one fundamental formal fact) is broken down into parts a the one fundamental formal fact and a b-level fact, wherein b-level fact is an equivalent. Szygenda discloses this is figure 12 wherein the claim 1 preamble cite a telephone, and the b-level fact is mobile and cellular phone which similar equivalents.)

wherein the computer -based on the FSTP expert system- evaluates the reference set to determine whether the reference set comprises one or more attributes respectively comprising any one or more of (a) one or more properties implied by the plurality of elements underlying the claimed invention/technical teaching and (b) application of irrelevant technical knowledge with respect to the plurality of elements underlying the claimed invention/technical teaching, as determined by a person of skill in art to which the plurality of elements underlying the claimed invention/technical teaching pertains, and in response to an affirmative determination that the reference set comprises the attribute (a) and/or the attribute (b), presents the attribute (a) and/or the attribute (b) to the user (. Szygenda et al. figures 13-15 shows wherein anticipation combinations were derived and the minimal anticipation is found to cover n elements or limitations and it is in chart form displayed to the user, also para. [0037] teaches the system for saving and displaying any of the items for the user to review)



Manual of Patent Examining Procedure Eighth Edition, Revision 1 (Label as MPEP from here forth) discloses wherein a user determines what references contradict of the claims in the question,determining socio/economic principles of patent system, and determination by the user whether the attribute (a) and/or the attribute (b) should be included in forming the received input that is subtracted from the claimed invention/technical teaching's semantic height over the reference set when deriving, by the computer, the pragmatic height. (The examiner interprets socio/economic principles to be considering whether granting a patent would issue a monopoly to an entity. See MPEP section 2143.01 as it teaches wherein when determining motivation to modify a reference examiner must consider how the combination would work and that it does not teach away from the claims in question. Examiner interprets contradicts of the “Anticipates-Notanticaptes-Contradicts” matrix to be determining if a reference teaches away. This is taught in the MPEP and is considered by examiners in evaluating patent applications and prior art. In addition the MPEP discloses wherein user finds prior art to determine whether an application is patentable, wherein this determination is there new creative ideas. Mpep section 2103 bullet III and 2106.04 discloses considering socio/economic principles when examining a patent when It speaks of preemption, which would monopolize tools through the grant of a patent and impede innovation. This is considered by examiners when doing 101 for abstract ideas as such socio/economic principles of a claimed invention are considered and can not contribute to semantic height as it is not allowable over the prior art.)



In regards to claim 29, Szygenda et al. discloses the method of claim 28, wherein the Anticipates- Notanticipates-Contradicts matrix comprises at least one Anticipation-Sigram SCHINDLERApplication No. 13/608,543Combination ("AC") with at least one corresponding peer fundamental formal fact of the prior art invention/technical teaching, wherein the at least one peer fundamental formal fact is identified by searching for and determining terms in prior art technical teachings that correspond to and potentially anticipate a fundamental formal fact of the claimed invention/technical teaching. (Szygenda et al. figures 12-15 teaches wherein prior art facts are mapped to TT.p claims.)

In regards to claim 30, Szygenda et al. in view of MPEP discloses the method of claim 29, wherein at least one AC is contradiction-free, element integrity preserving or as given by a national law system (NLS). (See MPEP section 2143.01 as it teaches wherein when determining motivation to modify a reference examiner must consider how the combination would work and that it does not teach away from the claims in question. Examiner interprets contradicts of the "Anticipates-Notanticaptes-Contradicts” matrix to be determining if a reference teaches away. This is taught in the MPEP and is considered by examiners in evaluating patent applications and prior art.)

In regards to claim 31, Szygenda et al. in view of MPEP discloses the method of claim 28, wherein at least one of the steps in the method is executed interactively by one of the user of the FSTP expert system and automatically by the expert system. (Szygenda et al. paragraphs [0037-0039] teaches wherein a user interactively works with the system to search for prior art, map claim limitations, and finds motivation for combinations.)

In regards to claim 32, Szygenda et al. in view of MPEP discloses the method of claim 28, wherein the endeavor is a patent or a patent application. (Szygenda et al. paragraph [0004] cites “Letters patent which contain background of the invention, which conveys the environment within which the invention arose and typically includes problems, challenges, and opportunities that the invention addresses. Letters patent typically contain a background of the invention, which conveys the environment within which the invention arose and typically includes problems, challenges and opportunities that the invention addresses. Letters patent also contain a written description of the invention, which typically includes an abstract, a summary, drawing figures and brief and detailed descriptions of those drawing figures. The abstract, background, summary, drawing figures and brief and detailed descriptions are collectively referred to as the specification. Finally, letters patent contain claims, which are single-sentence statements that legally define the invention, to varying degrees of specificity that the patent covers.” This discloses the endeavor (problems, challenges, and opportunities that the invention addresses), the specification (technical teaching), and the claims.)

In regards to claim 33, Szygenda et al. in view of MPEP discloses the method of claim 29 wherein all possible anticipation combinations are maintained in the database for enabling an exhaustive search of the database to respond to a query. (Szygenda et al. paragraph [0037] teaches displaying and storing reports in memory.)

In regards to claim 34, it is the computer program product embodiment of claim 28 and thus rejected using the reasoning found in claim 28.
In regards to claim 35, it is the computer program product embodiment of claim 29 and thus rejected using the reasoning found in claim 29.
In regards to claim 36, it is the computer program product embodiment of claim 30 and thus rejected using the reasoning found in claim 30.
In regards to claim 37, it is the computer program product embodiment of claim 31 and thus rejected using the reasoning found in claim 31.
In regards to claim 38, it is the computer program product embodiment of claim 32 and thus rejected using the reasoning found in claim 32.
In regards to claim 39, it is the computer program product embodiment of claim 33 and thus rejected using the reasoning found in claim 33.
In regards to claim 40, it is the system embodiment of claim 28 and thus rejected using the reasoning found in claim 28.
In regards to claim 41, it is the system embodiment of claim 29 and thus rejected using the reasoning found in claim 29.
In regards to claim 42, it is the system embodiment of claim 30 and thus rejected using the reasoning found in claim 30.
In regards to claim 43, it is the system embodiment of claim 31 and thus rejected using the reasoning found in claim 31.
In regards to claim 44, it is the system embodiment of claim 32 and thus rejected using the reasoning found in claim 32.
In regards to claim 45, it is the system embodiment of claim 33 and thus rejected using the reasoning found in claim 33.

Response to Arguments
Applicant’s arguments filed on have been fully considered but they are not persuasive.
The applicant argues: 
The rejection under 101 as an abstract idea is improper and should be withdrawn in view of the amendments to the independent claims which gives a practical use for the judicial exception and it is not mere generic computer components but a sophisticated technical system. The recited B-level presentation being conditioned as formal fact attributes, operational capacity of the recited computer is triggered only upon the presentation such that the extent of the computer in achieving a technological improvement.
The rejection under USC 112 for “disaggreation” and “biconditional” should be withdrawn as “disaggregation” has been amended to “decompoition” which is cited in para. [0451] as well and “iff”  which is a biconditional statement also found in the same paragraph. 
The rejection under 103 is improper as the prior art fails to disclose the amended claims of the b-level presentation as an explanation of at least one formal fact and disaggregating formal facts into bi-conditional states to confirm one formal fact.  

The examiner respectfully traverses the applicant’s arguments for the following reasons: 
The examiner believes the limitations to the independent claims fail to provide a practical use as the limitations amount to a user or system breaking down a statement 

The amendment to the independent claims was rejected for being new matter and indefinite. The changing disaggregating to decomposition does lend support for the term decomposition in paragraph [0495] as well as support for biconditional state. However, the cites paragraphs of [0050, 0100, 0101, 0457 and 0477] does not give support for addition of the limitation. The limitation states that pragmatic height is based on decomposition of the at least one fundamental fact, the decomposition comprising a biconditional statement between at least one fundamental fact and one or more attributes of the B-Level presentation for the at least one fundamental formal fact that proves the at least one fundamental formal fact”. When reviewing the cited paragraphs for support, the paragraphs fails to support or state pragmatic height being based on decomposition or pragmatic height. Para. [0050] states Any B-concept gets two names, para. [0100] says D-Level is used to describe a patent’s problem, solution to the problem, and elements of the solution, which is given aprior by the wording of the nd facts determination stage is demonstrated by explaining its working when it supports deriving from a PTR’s D/B-ANC matrices its technical secondary basic and plcs D/B facts. It does not actually explain anything, and para. [0477] states show a biconditional statement for some statement. None of the cited paragraphs relate the decomposition or biconditional statement to calculated pragmatic height, nor how b-level attributes are used to prove a fundamental fact. As such the 112 for new matter and indefiniteness is maintained.
As a result of the 112 rejections the examiner interpreted the claims as best as it was understood and applied to art to it. The limitation is being understood to mean that one fundamental fact is being disaggregated into a one fundamental fact and a b-level attribute, which is the examiner interprets to be similar or equivalent. With that being said Szygenda discloses this is figure 12 wherein the claim 1 preamble cite a telephone, and the b-level attribute or fact is mobile and cellular phone which similar equivalents. These are then used to determine what is disclosed and what is not and from that semantic and pragmatic height is calculated.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358. The examiner can normally be reached Mon-Fri. 10AM-6PM CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAULINHO E SMITH/Primary Examiner, Art Unit 2127